DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. On page 9 under the Remarks, Applicant argues Dong only discloses distinguishing His-bundle capture to myocardial capture and not non-selective His-Purkinje system capture or ventricular myocardial only capture. The Examiner respectfully disagrees. Dong discloses distinguishing between selective His capture, non-selective His capture and ventricular myocardial only capture but does so using slightly different but analogous terminology. Particularly, instead of using the term selective His capture, Dong uses the term “His-Bundle capture” or “complete His-bundle capture” (see par. [0089, 0102]). Likewise, instead of using the term “non-selective capture”, Dong uses the term “partial His-bundle capture” which is defined as capture both a part the His bundle and surrounding myocardial tissue (par. [0090, 0102]). Lastly, Dong uses the term “myocardium capture” rather than the term ventricular myocardial only capture.
Regarding the claimed ratio, the Examiner agrees (as noted in the Final Rejection) that Min and Dong do not disclose the claimed ratio. However, Min and Dong disclose that the constituent parameters relied upon in Applicant’s claimed ratio are known distinguishing factors between various types of capture in His-bundle pacing systems, wherein the types of capture are myocardium capture, selective-capture (S-capture); non-selective capture (NS-capture) etc. (see par. [0113, 0114] of Min and par. [0075, 0079-0087] of Dong). The Examiner maintains that forming a ratio of tow known quantities/distinguishing factors is a routine step of mathematical manipulation that simply amounts to scaling one known factor by another known factor. If the correlations of each individual factor to a capture-type is known, then scaling one factor by another would simply result in a known and predictable relationship. For instance, if a particular value or value range for parameter X is known to distinguish NS-capture from myocardium capture and a particular value or value range for parameter Y is known to distinguish NS-capture from myocardium capture then simply dividing X by Y (X/Y) would also provide a known value or range of values that also distinguish NS capture from myocardium capture.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792